UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM F-X APPOINTMENT OF AGENT FOR SERVICE OF PROCESS AND UNDERTAKING A. Name of issuer or persons filing (“Filer”): PRETIUM RESOURCES INC. B. (1) This is (check one): R an original filing for the Filers ¨ an amended filing for the Filers Check the following box if you are filing the Form F-X in paper in accordance with Regulation S-T Rule 101(b)(9): ¨ C. Identify the filing in conjunction with which this Form is being filed: Name of registrant: Pretium Resources Inc. Form type: Registration Statement on Form F-10 File Number (if known): 333-179726 Filed by: Pretium Resources Inc. Date Filed:
